 

 

x= accept. the blame Fer
een Chore ggn> , — Aner xz
cSnt' Sup pose © hove them, =
hed the PUSS so at heve menGal
issuef thet Mehe meg perenoid, cad |
Tr welly ,Zogot my Sof fy. Dove
Alistey v éed CK ee ENeX 4
my (re | ity oliog USe hes jus€ Meade.
tthem orsfé. )
xr use dtu ‘Pe, to escape peal, ty
and dull mM eels NG Gout my
Feilore rd US '™ oan c.perl oF oF
my leds suas Ie aa Chol Ge, ——
(earet the (ere, a ve, loved eS

not G OTe be ploud OF of
Cue A Loe. tee tired OF CE.
T trant Tearn Come certtFie |

frodet, Tt con Fall beech Gn ard
gc helv teith My ed Cc Bed icons.
ae b-<€ Comegne ann

| proud to be.

=< em he Ma tence ig
not (6 years, “2 0 S6° out
ono hel C- part oF ay ess Love J,
Cnd my poten CS (yee, DT can be
Cuc C ess: ou tide oF Pp Son, it
TC have my lidS % Fa pt NY

Wgnned | ioFe. mo am t-red oF UL sng drugs
L2G

 

 
Case-4¢18-cr'-00138-SPW Document 26-1 Filed 08/01/19 Page 2 of 3 CO, 1
ods dg 1

oe. og

bane beng locked up ny, re
not bean CLound my Fe all

went tO torn Lfound m ’ fe
no “ne a TE Can with Che
righ hb and leemiag & Efede

Ca ay Yj y =

 

 
Case 1:18-cr-00138-SPW Document 26-1 Filed 08/01/19 Page 3 of 3

Dear Judge Waters

I accept the blame for possessing these guns, I knew I wasn’t suppose to have them. I had
them because I have mential issues that make me paranoid, and [ worry about my safety. [’ve
always had weird experiences in my life. My drug use has just made them worse.

I use drugs to escape reality and dull my feelings about my failures in life. I’m not apart
of my kinds lives like I should be, I regret the life I’ve lived it’s not a life to be proud of or even a
life. I’m tired of it. | want to learn some certified trades, I can fall back on and get help with my
drug addictions so I can be someone I am proud to be.

Iam hoping my sentence is not 10 years, I want to get out and be apart of my kids lives,
and my parents lives. I can be successful outside of prison, if I have my kids and family in my
life. I am tired of using drugs and being locked up in my life not being around my family. I want
turn around my life and I know I can with the right help and learnimg a trade.

Sincerly
Kirk Jordon

 
